Citation Nr: 0702309	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disability. 

2.  Entitlement to an initial rating in excess of 30 percent 
for major depression secondary to a service-connected back 
disability.  

3.  Entitlement to an effective date prior to November 21, 
2002, for the award of service connection for major 
depression, secondary to service-connected back disability. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1977, and from April 1981 to April 1985.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  


FINDINGS OF FACT

1.  The medical evidence does not show that a right knee 
disorder is related to military service, nor does the medical 
evidence of record show that a right knee disorder is related 
to the service-connected left knee disorder.     

2.  Manifestations of the veteran's depression include an 
angry and depressed mood and affect, vague passive suicidal 
ideation, and a mildly increased psychomotor activity, but do 
not result in occupational or social impairment with reduced 
reliability or productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; or impaired 
abstract thinking.  

3.  A claim for service connection for depression secondary 
to service-connected back disability was not received prior 
to November 21, 2002.  




CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active military service, nor is it proximately due to a 
service-connected left knee disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006). 
 
2.  The criteria for an initial rating in excess of 30 
percent for major depression, secondary to a service 
connected back disability, have not been met.  38 U.S.C.A. 
§§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2006).    

3.  The criteria for an effective date for service connection 
for major depression secondary to service connected back 
disability prior to November 21, 2002, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notice and duty to assist under applicable statute and 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Multiple letters, 
most recently dated in August 2006, have satisfied the duty 
to notify provisions.  The service medical records have been 
obtained, along with VA medical records.  The veteran has 
been afforded VA Compensation and Pension examinations, to 
include the examination requested by the Board in its July 
2005 remand.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, 


the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Service Connection for a Right Knee Disorder

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, to include 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) 


aggravated by a service-connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The service medical records from the veteran's first period 
of service from January 1975 to December 1977 include a May 
1975 service medical record reflecting right knee complaints.  
The assessment was chondromalacia of the right knee and the 
veteran was placed on three weeks of limited duty.  An August 
1975 service medical record reflects complaints of right 
flank, right knee, and right hip pain.  The examination at 
that time revealed no objective finding in the right knee, 
and the diagnosis was limited to acute lumbar strain.  In 
February 1977, the veteran slipped on ice and stated that he 
twisted his right knee.  No objective findings were 
demonstrated in the right knee upon examination, and the 
impression was a contusion of the right knee and a possible 
strain.  The veteran was given a limited duty profile due to 
his right knee problems.  Six days after falling on the ice, 
an examination of the right knee again resulted in no 
objective findings and the assessment was sprain.  The 
service medical records also reflect treatment for complaints 
in the left knee, and the October 1977 separation examination 
revealed chondromalacia and crepitus of the left knee.  The 
separation examination did not reveal any right knee 
complaints or abnormalities.  However, a November 1977 report 
indicated the veteran was placed on a limited duty profile 
due to "recurrent painful knees."  

After separation from the veteran's first period of service, 
the veteran filed a claim signed by him in December 1977 for 
service connection for a contusion in the left knee.  He was 
afforded a VA examination in connection with this claim in 
March 1978.  The veteran complained about bilateral knee 
pain, but the physical examination was limited to the left 
knee, which resulted in an impression of internal 
derangement.  X-rays of both knees showed no significant bony 
abnormalities.  The suprapatellar soft tissue lines were not 
well defined in either knee, but this was felt to possibly be 
due to radiographic error.  Thereafter, service connection 
was granted for internal derangement of the left knee by a 
March 1978 rating decision.  

As directed by the Board in the July 2005 Board remand, the 
RO contacted the National Personnel Records Center (NPRC) to 
attempt to obtain additional service medical records, to 
include from the veterans' period of active duty with the 
Navy from April 1981 to April 1985 and any reserve duty.  As 
a result of these efforts, reports from a May 1980 Army 
Reserves examination and a Report of Medical History compiled 
at that time were obtained.  The Report of Medical History 
reflected a history of right knee swelling and the 
examination of the lower extremities at that time was 
negative.  No service medical records from the veteran's 
second period of active duty were located by the NPRC; 
however, the veteran's attorney submitted a statement in June 
2006 in which she indicated that to the best of the veteran's 
knowledge, there were no medical records from his active 
service in the Navy that were relevant to his claim.  He 
stated that he complained about knee pain during his second 
period of active duty, but could not recall having any 
treatment for knee pain during this period of service. 

A July 1992 VA medical examination demonstrated no objective 
findings of disability in the right knee.  An x-ray of the 
right knee in March 2000 demonstrated a suspected healed 
nonossifying fibroma and mild arthritic changes.  A VA 
examination at that time revealed no physical findings, and 
the diagnosis was subjective knee pain.  The diagnosis was 
bilateral patellofemoral syndrome with early degenerative 
arthritis in the knees following a January 2002 VA 
examination.  

As requested by the Board in its July 2005 remand, the 
veteran was afforded a VA examination in June 2006 to 
determine if there was an etiologic relationship between the 
veteran's service-connected left knee disability and a right 
knee disability.  At the examination, the veteran reported 
that he injured both knees in 1975 during active service as a 
result of a fall while on maneuvers.  He stated that the left 
knee was more severely injured than the right knee, and that 
the diagnosis in the right knee was limited to a contusion.  
The veteran stated that the right knee did not bother him 
thereafter until approximately 1986, at which time he 
developed pain and stiffness.  He described his current 
symptoms as involving an aching and burning-type pain in the 
anterior aspect of the right knee.  He also described 
stiffness, occasional swelling and seven instances in which 
his knee had given way 


and resulted in him falling to the ground.  Upon physical 
examination, there was no limitation of motion in the right 
knee, no crepitation, and no instability.  X-rays of the 
right knee were negative.  The diagnosis was chondromalacia 
of the right patella, and the examiner commented as follows: 

I feel that after a review of the 
patient's file as well as his history and 
physical examination that the veteran's 
likely chondromalacia of [the] patella is 
less likely as not caused by the 
patient's in-service knee injury and 
likely is less likely than not caused by 
or aggravated by his service connected 
left knee condition.  The patient does 
note a history of knee pain in his 
service documents, but given the long 
intervening period between 1975 and 1986, 
per his report to me today . . . I feel 
that an association is less likely than 
not because of the symptom free period 
and the patient may very well have 
developed some chondromalacia as much as 
10 or 11 years later from nonservice 
related activities such as occupation[al] 
or other recreational type endeavors.  

Applying the pertinent legal criteria to the facts summarized 
above, as the first evidence of arthritis in the knees is not 
demonstrated until 2000, and the most recent VA x-ray 
conducted in June 2006 did not show arthritis, service 
connection for arthritis in the right knee cannot be granted, 
to include on a presumptive basis.  

While the Board acknowledges the fact that the service 
medical records reflect treatment for the right knee and the 
most recent VA examination resulted in a diagnosis of right 
chondromalacia patella, given the October 1977 separation 
examination, the negative opinion following the June 2006 
examination as set forth above, and the lack of any competent 
medical evidence that relates a right knee disability to 
service or the service-connected left knee disability, the 
Board finds that the evidence weighs against a conclusion 
that any symptomatology or 


pathology that may be attributable to chondromalacia in the 
right knee is etiologically related to service or the 
service-connected left knee disability.  The veteran's 
statements regarding the etiology of a right knee disability 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, the Board 
finds that the probative weight of the negative objective 
clinical evidence as set forth above exceeds that of the 
unsupported assertions of the veteran.  

Thus, as the preponderance of the evidence is against the 
veteran's claim for service connection for a right knee 
disability, to include as secondary to a left knee 
disability, the benefit of the doubt doctrine is 
inapplicable, and this claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
B.  Increased Rating for Depression secondary to a Service 
Connected Back Disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for depression secondary to a service connected back 
disability is based on disagreement with the assignment of 
the initial 30 percent rating for this disability by the 
rating decision that granted service connection for this 
condition in June 2004.  The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of such initial 
ratings for a disability following an initial award of 
service connection for that disability.  Fenderson v. West, 
12 Vet. App. 119 (1999); Francisco, 7 Vet. App. at 58.  

Occupational and social impairment due to psychiatric 
disorders, such as depression, with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9434.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of depression as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent disability rating.  Id.

Summarizing the pertinent evidence with the above criteria in 
mind, reports from the Social Security Administration of 
record reflect an award of disability benefits due to 
depression and a back disorder.  A May 2004 VA examination 
resulted in a diagnosis of major depression with a Global 
Assessment of Functioning (GAF) score of 48, which 
approximates serious impairment in social and occupational 
functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994) (DSM-IV).  The examiner concluded 
that "some" of the veteran's depression was due to his 
service-connected orthopedic conditions.  However, due to the 
veteran's "rather antagonistic and entitled interactional 
style, the relative proportion of his orthopedic-related vs. 
non-orthopedic-related depression cannot be specified with 
confidence."  Findings from the mental status examination 
conducted at that time included normal speech and thought 
processes, an angry and depressed mood and affect, and clear 
perception.  Though content revealed vague passive suicidal 
ideation and there were no delusions or obsessions.  

A May 2004 psychological pain assessment by a private 
psychologist resulted in a diagnosis of dysthymic disorder.  
The psychologist indicated that over his 10 years of 
treatment of the veteran, the veteran had become somewhat 
less depressed but that his physical pain had worsened to the 
point that he was permanently and totally disabled.  
Psychological testing conducted by this examiner led to the 
conclusion that the veteran had "some work attitudes that 
were inconsistent with good work performance, and this was 
probably most likely due to his pain condition."  

The evidence above and other pertinent clinical evidence 
contained in the claims file were reviewed by a VA 
psychiatrist prior to examining the veteran in June 2006.  
After review of this history and examination of the veteran, 
the conclusion was as follows: 

The depression [the veteran] had a few 
years ago, when interviewed [at the May 
2004 VA examination], does not show any 
difference from today's interview, for 
which he was given 30% service 
connection.  

The GAF score following the examination was 50.  The veteran 
reported at the time of this examination that he did not have 
suicidal or homicidal ideation and he denied any auditory or 
visual hallucinations.  The mental status examination showed 
the veteran to have mildly increased psychomotor activity, a 
depressed mood, appropriate affect, an organized thought 
process, no delusions, and good memory.  He was oriented to 
all three spheres and judgment and insight were fair.  The 
diagnosis was recurrent major depression.  

Applying the pertinent legal criteria codified at 
38 C.F.R. § 4.130, Diagnostic Code 9434 with this in mind to 
the facts summarized above, while it could be said that there 
are "disturbances of motivation and mood" given the fact 
that the veteran's mood has been described by the clinical 
evidence to be "angry and depressed," the clinical evidence 
of record otherwise does not reflect the findings, in 
substance, required for a 50 percent rating.  In making the 
above determination, the Board 


recognizes that the GAF score of 50 represented "serious" 
impairment in occupational functioning.  DSM-IV.  Although 
GAF scores are important in evaluating mental disorders, a 
GAF scores does not mandate a particular percentage 
evaluation and the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In this case, the evidence does not demonstrate a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory, impaired judgment; or impaired 
abstract thinking.  

Accordingly, an evaluation in excess of 30 percent disabling 
for the service connected psychiatric disorder is not 
warranted at any time subsequent to the effective date of the 
initial rating, November 21, 2002.  See Fenderson v. West, 12 
Vet. App. 119 (1999); 38 C.F.R. § 3.400 (2006).  In reaching 
the above conclusion, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim for an increased 
initial rating, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  A rating in excess of that currently assigned is 
provided for certain manifestations of the veteran's service-
connected residuals, but those 


manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalizations due to 
this disorder, and residuals of his service-connected 
psychiatric disorder have not shown functional limitation 
beyond that contemplated by the 30 percent rating currently 
assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

C.  Earlier Effective Date for the Grant of Service 
Connection for Depression Secondary to a Service-Connected 
Back Disability.  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As indicated, a June 2004 rating decision granted entitlement 
to service connection for depression as secondary to the 
veteran's service-connected back disability.  An effective 
date of November 21, 2002, was assigned, based on the receipt 
on that date of a claim for service connection for 
depression, secondary to the service-connected back 
disability.  

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
are clear that an award of service connection "shall" not 
be earlier than the date of receipt of application therefor.  
Here, the claim received on November 21, 2001, was the 
earliest dated submission by the veteran evidencing an 
attempt to apply for this benefit, and there are no documents 
that can be construed as a claim prior to November 21, 2002.  
See 38 C.F.R. §§ 3.1, 3.155 (2006).  Accordingly, the date of 
receipt of the veteran's claim, November 21, 2002,  is the 
appropriate effective date for service connection under the 
provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. § 
3.400.  

  


ORDER

Service connection for a right knee disorder, to include as 
secondary to a service-connected left knee disability, is 
denied.  

An initial rating in excess of 30 percent for major 
depression, secondary to a service-connected back disability, 
is denied. 

An effective date prior to November 21, 2002, for the grant 
of service connection for major depression, secondary to 
service-connected back disability, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


